t c memo united_states tax_court gilbert hahn jr and margot h hahn petitioners v commissioner of internal revenue respondent docket no filed date george b delta and stuart h gary for petitioner gilbert hahn jr mary m baker matthew s campbell james r hagerty and haig v kalbian for petitioner margot h hahn cleve lisecki veena luthra and lindsey d stellwagen for respondent memorandum opinion wells judge the instant matter is before the court on petitioner gilbert hahn jr ’s motion for partial summary_judgment the issue for decision concerns discharge_of_indebtedness income pursuant to sec_61 for the reasons stated below we shall deny petitioner’s motion unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended background petitioners resided in washington d c when the petition was filed references to petitioner in the singular are to gilbert hahn jr during petitioner obtained a dollar_figure million line of credit from the national bank of washington the bank which was later increased to dollar_figure million during date petitioner borrowed against the line of credit and gave the bank a promissory note in the amount of dollar_figure million the note the note provides inter alia the outstanding principal and interest shall be payable on demand until demand is made petitioner shall pay interest quarterly on the unpaid principal balance at the bank’s floating prime rate plus ½ percent in the event of a late payment petitioner shall pay a late charge of percent per petitioner and his wife margot hahn filed a joint federal_income_tax return and a joint petition with the court petitioner margot hahn now seeks relief from joint_and_several_liability pursuant to sec_6015 and each petitioner has retained separate counsel petitioner margot hahn did not join petitioner gilbert hahn jr in making the instant motion annum in excess of the aforementioned interest rate and in the event petitioner defaults and the bank institutes a suit to collect on the note the bank shall be entitled to recover as attorney’s fee sec_15 percent of the unpaid principal and interest and costs of suit during date the office of the comptroller of the currency declared the bank insolvent and appointed the federal deposit insurance corporation fdic as its receiver the fdic later claimed that petitioner had defaulted under the terms and conditions of the note by failing to repay principal and interest during date the fdic filed suit against petitioner in u s district_court the fdic complaint alleged that petitioner owed the following amounts with respect to the note dollar_figure in principal dollar_figure in prejudgment_interest accrued as of date with interest continuing to accrue at a daily rate of dollar_figure until paid a late charge of percent per annum on the unpaid principal and attorney’s fees in the amount of percent of the unpaid balance of the loan the complaint alleged that except for a dollar_figure payment by petitioner in date none of the above-described amounts had been paid the complaint also sought costs of suit all amounts are rounded to the nearest dollar petitioner disputed the fdic’s claim and during date petitioner and the fdic entered into a settlement agreement in which petitioner agreed to pay an additional dollar_figure in exchange for a release of the fdic’s claims against him the settlement agreement states in part that petitioner denies the entire claim and that petitioner and the fdic were settling the dispute to avoid the time and cost of litigation during date petitioner paid the fdic the dollar_figure specified in the settlement agreement the fdic then issued petitioner a form 1099-c cancellation of debt indicating that petitioner had received dollar_figure of income_from_discharge_of_indebtedness petitioner contacted the fdic to dispute the issuance of the form 1099-c but the fdic refused to rescind or amend the information_return on their joint federal_income_tax return petitioners did not report the dollar_figure as income additionally petitioners claimed a dollar_figure deduction on schedule c profit or loss from business for horse breeding and training activity the dollar_figure represents the dollar_figure payment to the fdic and dollar_figure of legal fees reportedly paid in connection with the settlement taking into account the deduction claimed on schedule c petitioners reported adjusted_gross_income of dollar_figure respondent issued petitioners a notice_of_deficiency for determining inter alia that the dollar_figure was forgiveness of indebtedness income and therefore taxable respondent also disallowed the claimed schedule c deduction for dollar_figure and determined an accuracy-related_penalty pursuant to sec_6662 petitioners filed a timely petition for review with the court and respondent filed an answer during date respondent contacted the fdic in response to respondent’s inquiry the fdic indicated that the dollar_figure reported on the form 1099-c reflected only the amount of loan principal that was forgiven as part of the settlement agreement the fdic also had forgiven amounts owed for interest late charges attorney’s fees and other costs that were not reflected in the form 1099-c for convenience we refer to the interest late charges attorney’s fees and other costs as the related items respondent filed an amendment to answer seeking to increase the deficiency to include forgiveness of indebtedness income attributable to the related items respondent contends that the dollar_figure figure was calculated as follows the fdic first applied the dollar_figure payment toward accrued interest of dollar_figure the balance of dollar_figure was then applied to reduce the outstanding principal from dollar_figure to dollar_figure this latter figure according to respondent represents the amount shown on the form 1099-c cancellation of debt the settlement agreement does not specify how the dollar_figure was allocated however and for purposes of the instant motion we do not decide if respondent’s calculation is correct during date petitioner filed a motion for partial summary_judgment the motion states that petitioner’s gross_income does not include any amounts attributable to the related items respondent opposes the motion discussion summary_judgment is appropriate with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 petitioner advances two arguments in support of his motion petitioner’s first contention is that because he did not receive cash or other_property when he allegedly became obligated for the related items he was not enriched by the forgiveness of the petitioner also contends that he did not realize discharge_of_indebtedness income with respect to the principal_amount of the loan however petitioner does not seek summary_judgment with respect to that amount obligation secondly petitioner argues in the alternative that payment of the related items would have given rise to a deduction as ordinary and necessary business_expenses of his horse breeding and training activity i whether forgiveness of the related items could give rise to discharge_of_indebtedness income sec_61 provides that gross_income includes income from the discharge_of_indebtedness the amount of income includable generally is the difference between the face value of the debt and the amount_paid in satisfaction of the debt 23_f3d_1032 6th cir affg tcmemo_1992_673 the underlying rationale for such inclusion is that to the extent a taxpayer is released from indebtedness the taxpayer realizes an accession to income due to the freeing of assets previously offset by the liability see 284_us_1 116_tc_63 petitioner contends that the kirby lumber co rationale does not apply to the related items because he did not receive cash or other_property when he incurred a liability for such items petitioner argues that the forgiveness of the obligation therefore did not result in a freeing of assets we disagree a taxpayer may realize income upon the discharge of an obligation even though the taxpayer has not directly received cash or other_property in 279_us_716 for example an employer paid an employee’s state and federal_income_tax liabilities the payment constituted income because the discharge by a third person of an obligation to a taxpayer is equivalent to receipt by the person taxed id pincite in harris v commissioner tcmemo_1975_125 affd without published opinion 554_f2d_1068 9th cir discharge_of_indebtedness income included loan principal as well as interest taxes penalties and trustee and attorney’s fees in jelle v commissioner supra discharge_of_indebtedness income included interest on a mortgage that was partially forgiven see also earnshaw v commissioner tcmemo_2002_191 discharge_of_indebtedness income included a cash advance fee posted to the taxpayer’s account affd 150_fedappx_745 10th cir seay v commissioner tcmemo_1974_305 taxpayer realized discharge_of_indebtedness income although he never received cash we also disagree with petitioner’s contention that he received no payment of cash property or anything else of value when he allegedly became liable for the related items the right to use money represents a valuable property interest 121_tc_254 when viewed most favorably to respondent the facts indicate that petitioner had use of the borrowed funds beyond the time specified in the note consequently petitioner incurred a liability for the related items when petitioner was released from the liability he realized an accession to income due to the freeing of assets previously offset by the liability see jelle v commissioner supra pincite petitioner nevertheless urges a contrary result relying primarily on 61_f2d_751 2d cir affg 22_bta_1277 21_tc_600 and 233_f2d_935 6th cir revg 22_tc_1057 those cases are distinguishable rail joint co and fashion park inc each involved a corporate taxpayer that had issued bonds and later repurchased them for less than par ie face value the commissioner determined that each taxpayer had realized discharge_of_indebtedness income equal to the difference between the repurchase price of the bonds and their par_value commissioner v rail joint co supra pincite fashion park inc v commissioner supra pincite the court in each case held that the taxpayer had not realized income in commissioner v rail joint co supra pincite the court_of_appeals for the second circuit reasoned that the taxpayer never received any increment to its assets at the time the bonds were retired in fashion park inc v commissioner supra pincite citation omitted this court held that if a taxpayer has received upon issuance of its bonds an amount less than it paid for their retirement it has no accession in assets but is in fact poorer by the transaction petitioner contends that he did not realize discharge_of_indebtedness because like the taxpayers in rail joint co and fashion park inc he did not wind up with anything more than what he had prior to the transaction petitioner fails to appreciate the holdings of those cases rail joint co and fashion park inc were decided after the supreme court’s decision in united_states v kirby lumber co supra in kirby lumber co a taxpayer issued bonds in the amount of dollar_figure for which it received par_value ie the issue_price and par_value were the same the taxpayer later repurchased the bonds for less than par_value the supreme court held that the difference between the repurchase price and the par_value was income id pincite the taxpayers in rail joint co and fashion park inc in contrast did not receive par_value for the bonds they issued the face value of the bonds exceeded the amount the taxpayers received when the bonds were issued because each taxpayer in 61_f2d_751 2d cir affg 22_bta_1277 the taxpayer distributed the bonds to its shareholders as a dividend and therefore received no proceeds in return in fashion park inc v commissioner continued later repurchased its bonds for an amount greater than the issue_price the taxpayers did not realize income and were in fact poorer by the transaction in fashion park inc this court rejected the commissioner’s argument that the holdings of rail joint co and fashion park inc conflicted with kirby lumber co noting that ‘we have consistently emphasized the issue_price rather than par_value in computing gain from the discharge of obligations ’ fashion park inc v commissioner supra pincite quoting 3_tc_342 see also rail joint co v commissioner supra pincite the holdings in rail joint co and fashion park inc are consistent with sec_1_61-12 income_tax regs which provides if bonds are issued by a corporation and are subsequently repurchased by the corporation at a price which is exceeded by the issue_price the amount of such excess is income for the taxable_year in the instant case petitioner did not issue bonds or other debt instruments at a discount accordingly cases such as rail joint co and fashion park inc are inapposite the third case on which petitioner relies bradford v commissioner supra is also distinguishable in bradford the continued t c the taxpayer originally issued dollar_figure par preferred_stock for dollar_figure a share in a tax-free reorganization the company later issued dollar_figure par_value bonds in an exchange for the preferred_stock id pincite taxpayer’s husband had executed a note in favor of a bank at the husband’s request in the taxpayer substituted her own dollar_figure note for a portion of the indebtedness without receiving any compensation in return id pincite in the bank wrote off dollar_figure of the note in a relative purchased the note for dollar_figure with funds provided by the taxpayer and her husband and the note was retired id the commissioner determined that the wife had realized dollar_figure of discharge_of_indebtedness income in id the court_of_appeals for the sixth circuit held that the taxpayer had not realized income the court stated that while a mechanical application of tax law would support the commissioner’s determination the court need not be oblivious to the net effect of the entire transaction id pincite the court concluded that by any realistic standard the taxpayer never realized any income at all from the transaction id pincite the court also concluded that stripped of superficial distinctions the rail joint co case is identical in principle with the present case id pincite we note that bradford did not involve a debt_instrument issued for less than par_value additionally bradford involved unusual facts suggesting that it is of limited application_for example the court did not address whether the taxpayer’s husband had realized discharge_of_indebtedness income because his tax_liability was not at issue bradford v commissioner f 2d pincite furthermore in a later case the court_of_appeals for the sixth circuit questioned whether discharge_of_indebtedness income might have been realized in an earlier year 674_f2d_570 6th cir viewing the bradfords as an economic unit might perhaps raise questions of income to them collectively upon the bank’s discounting the note affg tcmemo_1978_434 we also note that petitioner unlike the taxpayer in bradford applied the loan proceeds to obligations of his own accordingly we believe that bradford is inapposite for the foregoing reasons we conclude that petitioner may have realized discharge_of_indebtedness income from the forgiveness of the related items accordingly petitioner’s first argument fails ii whether payment of the related items would be deductible as ordinary and necessary business_expenses petitioner’s second argument is that the payment of the related items would have given rise to a deduction as ordinary after the court_of_appeals for the sixth circuit issued its opinion the commissioner determined a deficiency against the taxpayer’s husband arising from the same transaction see 34_tc_1051 the notice_of_deficiency was untimely due to the expiration of the applicable limitations_period for assessment however and we entered a decision for the taxpayer’s husband on that ground id pincite thus neither the court_of_appeals nor this court addressed whether the taxpayer’s husband had realized discharge_of_indebtedness income and necessary business_expenses of his horse breeding and training activity accordingly he argues any amounts attributable to the related items do not constitute income sec_108 provides no income shall be realized from the discharge_of_indebtedness to the extent that payment of the liability would have given rise to a deduction in general a taxpayer may deduct ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business sec_162 see also 403_us_345 110_tc_402 petitioner asserts that he was in the trade_or_business of breeding and training horses from until sometime in petitioner contends that he used most of the funds he borrowed from the bank to finance the horse breeding activity petitioner provided his own affidavit and the affidavit of his accountant elliot blum to support his contention accordingly petitioner argues that the payment of the related items would have given rise to a deduction under sec_162 as ordinary and necessary business_expenses respondent contends that petitioner has not established that he used the borrowed funds for the horse breeding activity respondent provided letters that petitioner wrote to the bank in and indicating that petitioner borrowed against his line of credit to finance real_estate purchases and to pay income taxes insurance premiums and other bills in a letter dated date for example petitioner requested that the bank place dollar_figure into his checking account stating that the purpose of this loan is the payment of income taxes respondent further contends that even if the borrowed funds were used in the horse breeding activity petitioner has not established that the activity was a trade_or_business respondent served petitioner with a request for production of documents pursuant to rule a asking petitioner to provide all documents establishing that the training breeding of horses was an activity undertaken for profit respondent asserts that petitioner has not provided the requested information petitioner counters that he conducted the horse breeding activity in a businesslike manner including keeping accurate books_and_records and using professional advisers to assist him although petitioner acknowledges that the activity generated considerable losses in prior years he contends that respondent never disallowed the losses viewing the facts most favorably to respondent we conclude there remains a genuine issue as to whether petitioner used the borrowed funds in a trade_or_business the affidavits of petitioner and his accountant each assert that most of the borrowed funds were used in the horse breeding activity petitioner’s letters to the bank however leave some unanswered questions regarding those assertions we also are unable to conclude for the purpose of the instant motion that the horse breeding activity was a trade_or_business to be engaged in a trade_or_business within the meaning of sec_162 the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 we generally consider nine nonexclusive factors in deciding whether a taxpayer has maintained the requisite profit_motive 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs if petitioner is correct that he conducted the activity in a businesslike manner and used expert advisers such factors would tend to indicate a profit_motive sec_1_183-2 and income_tax regs however the activity’s history of losses and petitioner’s financial status are factors that weigh against petitioner sec_1_183-2 income_tax regs additionally there are several remaining factors that are not addressed in the pleadings and other materials submitted by the parties we also note that respondent’s failure to disallow losses from the activity in prior years does not establish that it was a trade_or_business in each taxable_year stands on its own and the commissioner may challenge in a succeeding year what was overlooked in previous years see eg 55_tc_28 blodgett v commissioner tcmemo_2003_212 affd 394_f3d_1030 8th cir because material facts remain in dispute we conclude that the issue of whether petitioner was engaged in a trade_or_business is inappropriate for summary_judgment see dahlstrom v commissioner t c pincite to reflect the foregoing an appropriate order will be issued
